Citation Nr: 1633194	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  14-10 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a right wrist disorder.

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a left wrist fracture.


REPRESENTATION

Veteran represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Navy from June 1965 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The RO in Togus, Maine certified the case to the Board on appeal.

In an October 2015 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is required to ensure compliance with the October 2015 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the October 2015 remand, the Board directed the AOJ to obtain a VA examination in conjunction with the Veteran's increased rating claim for residuals of a left wrist fracture.  The Board included specific instructions for the examiner to describe the nature and severity of all current manifestations of the Veteran's left wrist disability, including any neurological manifestations.  During a subsequent February 2016 VA examination, the examiner stated that the Veteran had mild evidence of carpal tunnel syndrome, which was not related to service.  However, the examiner did not indicate whether the Veteran's left wrist carpal tunnel syndrome is associated with his service-connected residuals of a left wrist fracture.  Moreover, the examiner did not complete a separate Disability Benefits Questionnaire for the carpal tunnel syndrome, stating that "no additional template was indicated."  Thus, the examiner also failed to provide sufficient information to assess the severity of the carpal tunnel syndrome under the rating criteria.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8515 (2015).  In light of the foregoing, a remand is necessary to obtain an adequate VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The October 2015 remand also stated that another VA medical opinion was needed regarding the Veteran's service connection claim for a right wrist disorder.  In the February 2016 VA examination report, the examiner noted that the Veteran had a diagnosis of right wrist mild strain.  The examiner then opined that this disorder was less likely than not related to service.  The rationale centered on the lack of documented complaints related to the right wrist until many years after service, but did not explain the significance of this finding.  38 C.F.R. § 3.303(d). The examiner added that the Veteran's recent complaints were more consistent with carpal tunnel syndrome.  The record shows that the Veteran has been diagnosed with carpal tunnel syndrome.  See February 2011 EMG report, Eastern Maine Medical Center.  However, it is unclear whether the negative nexus opinion addressed this diagnosis or whether the examiner's opinion only considered right wrist mild strain.  While the Board acknowledges the examiner's statement from the examination report that the Veteran's carpal tunnel syndrome is not related to service as the onset was four decades after service, this rationale is inadequate for the same reasons that are noted above.  38 C.F.R. § 3.303(d).  The Veteran's claim for a right wrist disorder encompasses all right wrist disorders that are reasonable raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).   Upon remand, another medical opinion must be obtained that adequately address all of the right wrist diagnoses of record.  See Barr, 21 Vet. App. at 311.




Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left wrist disability and right wrist disorders.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the VA Maine Healthcare System dated since March 2016.

2.  After the preceding development in paragraph 1 is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's right wrist disorder.  The opinion must be obtained from an examiner who is different from the one that provided the February 2016 VA medical opinion.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to maters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  While the examiner is not necessarily required to accept the Veteran's statements, the absence of contemporary records showing treatment for the right wrist, standing alone, is not a sufficient reason for rejecting the Veteran's statements.

For the Veteran's diagnosed right wrist mild strain and carpal tunnel syndrome, the examiner must provide an opinion as to the following question for each diagnosis:

Is it at least as likely as not (a 50 percent or greater probability), that either the right wrist strain or the carpal tunnel syndrome manifested during active service or is otherwise causally or etiologically related to active service?

In providing all opinions, the examiner must address the following:  (1) the Veteran's contentions of continuous symptomatology since service; (2) the November 1965 fall that caused a left carpal navicular fracture; (3) the Veteran's October 1966 report of right wrist pain that began at the time of a fight two months before the visit; (4) the May 1967 service treatment record documenting the Veteran's report of popping in the right wrist and history of dislocations; (5) the June 1967 in-service right wrist x-ray; (6) the Veteran's January 2011 statement that he also hyperextended his right hand at the time of the November 1965 left hand injury; and (7) the Veteran's January 2011 statement that he did not report right hand pain at discharge as he felt that the Navy would not take any action to address it.

3.  After the preceding development in paragraph 1 is completed, provide the Veteran with a VA examination to ascertain the current severity and manifestations of his service-connected residuals of a left wrist fracture.  The examination must be scheduled with an examiner who is different from the one that conducted the February 2016 VA examination.  The claims file must be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's left wrist disability under the rating criteria.  In particular, the examiner should provide range of motion in degrees and state whether there is any form of ankylosis (i.e., favorable or unfavorable) or equivalent functional impairment.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

All pertinent neurological pathology associated with the Veteran's service-connected left wrist disability should be noted in the examination report.  In this regard, the examiner must clearly state whether the Veteran's previously documented carpal tunnel syndrome is associated with his service-connected residuals of a left wrist fracture disability.  The examiner must complete an appropriate Disability Benefits Questionnaire (DBQ) for any such neurological manifestations.

4.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above actions, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




